Order entered November 21, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01370-CR

                         ALAN MICHAEL SCHUECKLER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-72399-R

                                            ORDER
          Appellant timely filed his notice of appeal on October 31, 2019, and the record is due

December 14, 2019. Before the Court is counsel’s November 18, 2019 motion to withdraw. We

GRANT the motion and DIRECT the Clerk to remove J. Craig Jett as appellant’s counsel of

record.

          We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We ORDER the trial court to transmit a supplemental clerk’s record containing the order

appointing new counsel to this Court within THIRTY DAYS of the date of this order.

          We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Bennett,

Presiding Judge, 265th Judicial District Court; to J. Craig Jett; and to the Dallas County District

Attorney’s Office, Appellate Division.
       We ABATE this appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive the order appointing new counsel.




                                                   /s/    ROBERT D. BURNS, III
                                                          CHIEF JUSTICE